Citation Nr: 0838626	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from February 1972 to 
March 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003, September 2004, and February 
2006 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran was afforded a videoconference hearing in 
connection with these claims in March 2007 before the 
undersigned Veterans Law Judge.  In undated correspondence 
received in October 2008, the veteran's attorney submitted a 
motion for another hearing to the Board's Director of 
Administrative Service, explaining his rationale for the 
extraordinary request.  Given that there has been a change in 
representative, and for the other reasons enumerated in the 
motion, the veteran's request for another videoconference 
hearing is hereby granted.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

The RO should schedule the veteran 
for a videoconference hearing with 
the Board at the RO.  The veteran 
should be given notice of the hearing 
and opportunity to prepare.  (When 
this hearing is docketed with the 
Board, the RO should notify the Board 
that the undersigned has already held 
a hearing in this case and should be 
scheduled to conduct the new 
hearing.)

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

